DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series references that could be reasonably combined that taught an operation device, comprising:
a movable portion, movable between a first position and a second position via direct contact pressure by a user while the operation device is gripped by the user;
a receiving circuit for receiving information identifying a control mode, among a plurality of control modes, and control information determined for such control mode as an instruction related to control of a tactile force sense; and
a controller for controlling the tactile force sense presented to the movable portion by using the received control information in the control mode identified by the received information, wherein:
the receiving circuit receives setting information taken from a plurality of pre-stored profiles, each profile containing at least: (i) parametric data representing a plurality of possible positions of the movable member between the first position and the second position, inclusive, (ii) parametric data representing a plurality of possible tactile forces presented to the movable portion, and (iii) a functional relationship between the plurality of possible tactile forces as a dependent variable and the plurality of possible positions of the movable member as an independent variable,
the control mode establishes which one of the plurality of pre-stored profiles is selected for use by the controller, and
the controller controls the tactile force sense presented to the movable portion in response to the selected one of the pre-stored profiles,
the movable portion includes an actuator, where the actuator is not movable via the direct contact pressure by the user,
when the receiving circuit receives, as the instruction related to the control of the tactile force sense, information including information identifying a first control mode, a target position as control information determined in advance for the first control mode, and a control gain of the actuator, and
the controller controls the tactile force sense presented to the movable portion by performing control of the actuator on a basis of a difference between a position of the actuator
and the target position and the information of the control gain.   The closest prior art, a combination of Grant and Rosenberg disclose a game controller with kinesthetic haptic control based on the position of a moveable portion touched by a user.  The combination however, fails to disclose control of the tactical force on the basis of the position of an actuator connected to the moveable portion and a target position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715